902 So.2d 1056 (2005)
Heather REIDER
v.
STATE of Louisiana, Through the LOUISIANA BOARD OF TRUSTEES FOR STATE COLLEGES AND UNIVERSITIES, THROUGH MCNEESE STATE UNIVERSITY.
No. 2005-C-0938.
Supreme Court of Louisiana.
May 20, 2005.
In re Louisiana, State of et al.; Board of Trustees Louisiana State Colleges & Univ.; McNeese State University;  Defendant(s); Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. H, No. 98-935; to the Court of Appeal, Third Circuit, No. 04-1403.
Denied.
VICTORY, J., would grant the writ.